Title: From George Washington to Major Benjamin Tallmadge, 17 December 1778
From: Washington, George
To: Tallmadge, Benjamin


  
    Dear Sir
    Head Quarters Middle Brook [N.J.]17th Decemr 1778.
  
I have your favr of the 11th inclosing a letter from C——. when I desired an interview with him I did not know his peculiar situation. I now see the danger that so long an absence would incur and I must leave it intirely to you to manage the correspondence in such a manner as will most probably ensure safety to him and answer the desired end. I am &ca.
